
	
		III
		110th CONGRESS
		1st Session
		S. RES. 194
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Kennedy (for himself
			 and Mr. Smith) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 40th anniversary of the
		  landmark case In re Gault, et al., in which the Supreme Court held that all
		  children accused of delinquent acts and facing a proceeding in which their
		  freedom may be curtailed have a right to counsel in the proceedings against
		  them. 
	
	
		Whereas, on May 15, 1967, the Supreme Court recognized in
			 In re Gault, et al., 387 U.S. 1 (1967) that all children accused of delinquent
			 acts and facing a proceeding in which their freedom may be curtailed have a
			 right to counsel in the proceedings against them;
		Whereas the Supreme Court held that proceedings against
			 juveniles must meet the essential requirements of the due process clause of the
			 14th amendment to the Constitution;
		Whereas the Gault decision recognized that the
			 constitutional protections of due process extend to juveniles the right to
			 fundamental procedural safeguards in juvenile courts, including the right to
			 advance notice of the charges against them, the right to counsel, the privilege
			 against self-incrimination, and the right to confront and cross-examine
			 witnesses; and
		Whereas, 40 years after the Gault decision, some children
			 appear in court with no legal counsel at all: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the 40th anniversary of the decision in In re Gault, et al., 387 U.S. 1
			 (1967);
			(2)encourages all
			 people of the United States to recognize and honor the 40th anniversary of the
			 Gault decision;
			(3)supports
			 strategies to improve the juvenile justice system that appreciate the unique
			 nature of childhood and adolescence; and
			(4)pledges to
			 acknowledge and address the modern day disparities that remain for children
			 after the Gault decision.
			
